                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DANIELLE L. NERI,

        Plaintiff,

vs.                                                                  CIV 19-8 JCH/SCY

BOARD OF EDUCATION FOR
ALBUQUERQUE PUBLIC SCHOOLS
and CYNTHIA HOPPMAN,

        Defendants.


               ORDER GRANTING MOTIONS FOR EXTENSION OF TIME

        THIS MATTER is before the Court on Plaintiff’s Motion for Extension of Time to File

a Response to Defendants’ Motion for Summary Judgment, Doc. 75, and Plaintiff’s Opposed

Amended Motion for Extension of Time to File a Response to Defendants’ Motion for Summary

Judgment, Doc. 76. Plaintiff filed both motions on October 2, 2019 and they are substantially the

same.

        On September 17, 2019, Defendants filed their Motion for Summary Judgment. Doc. 68.

According to Local Rule 7.4(a), Plaintiff had 14 days to respond to the motion, or until October

1, 2019. On October 2, 2019, Plaintiff emailed defense counsel, requesting a two day extension,

which defense counsel did not agree to. Doc. 77-1. Subsequently, Plaintiff filed two opposed

motions, requesting an additional three days to respond to the Motion for Summary Judgment.

Plaintiff asserts that she needs the additional time because she mistakenly believed she had 15

days to respond to the motion.

        Federal Rule of Civil Procedure 6(b)(1)(B) allows a court to grant extensions of time “for

good cause . . . on motion made after the time has expired if the party failed to act because of

                                                 1
excusable neglect.” Defendants oppose Plaintiff’s request, correctly pointing out that

“inadvertence, ignorance of the rules, and mistakes construing the rules do not constitute

excusable neglect for the purposes of Rule 6(b).” Quigley v. Rosenthal, 63 F.3d 1232, 1237 (10th

Cir. 2005). However, a determination of whether a party’s neglect is excusable “is at bottom an

equitable one, taking account of all relevant circumstances surrounding the party’s omission.”

United States v. Torres, 372 F.3d 1159, 1162 (10th Cir. 2004) (quoting Pioneer Inv. Services Co.

v. Brunswick Associates Ltd. P’ship, 507 U.S. 380, 395 (1993)).

         The Court considers certain factors in deciding whether a party’s neglect is excusable,

including: (1) the danger of unfair prejudice to the opposing party; (2) the length of the delay

caused by the neglect and its impact on judicial proceedings; (3) the reason for delay, and

whether it was in the reasonable control of the moving party, and (4) the existence of good faith

on the part of the moving party. Torres, 372 F.3d at 1162. “Although inadvertence, ignorance of

the rules, or mistakes construing the rules do not usually constitute ‘excusable’ neglect, it is clear

that ‘excusable neglect’ under Rule 6(b) is a somewhat ‘elastic concept’ and is not limited

strictly to omissions caused by circumstances beyond the control of the movant.” Pioneer Inv.

Services Co., 507 U.S. at 392. Further, rulings on discovery matters are within the broad

discretion of the trial court. See Cole v. Ruidoso Mun. Schools, 43 F.3d 1373, 1386 (10th Cir.

1994).

         In this case, although Plaintiff miscalculated the time she had to respond, she only

requests a short, three-day extension. This is her first request for an extension in responding to

the summary judgment motion and it will have only a slight impact on the judicial proceeding, as

trial is not set until June 4, 2020. Doc. 40. Additionally, Defendants do not point to any prejudice




                                                  2
they will suffer by this short delay. For these reasons, and balancing the Rule 6 factors, the Court

finds good cause and excusable neglect to justify granting Plaintiff’s requested extension.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Extension of Time to File a

Response to Defendants’ Motion for Summary Judgment (Doc. 75), and Plaintiff’s Opposed

Amended Motion for Extension of Time to File a Response to Defendants’ Motion for Summary

Judgment (Doc. 76) are GRANTED. Plaintiff shall file her response to Defendants’ Motion for

Summary Judgment (Doc. 68) by Tuesday, October 8, 2019.

       IT IS SO ORDERED.




                                                      ____________________________________
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
